Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/801,036 GASTRIC TUBE STABILIZER filed on 2/25/2020.  Claims 1-20 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim1, the prior art of record does not teach a tube stabilizing device worn by a patient, having a break-away neck clip; a retractable feeding tube holder; a pair of support arms terminating in a support pad each; and d) a universal joint connecting the break-away clip with the pair of support arms and configured to swivel the retractable feeding tube up and down and side to side 180 degrees.
With regards to claim 11, the prior art does not teach a method for stabilizing a tube worn by a patient, the method providing a break-away neck clip; retracting a feeding tube holder; terminating a pair of support arms in a support pad each; and  connecting the break-away clip with the pair of support arms to a universal joint configured to swivel the retractable feeding tube up and down and side to side 180 degrees.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/24/22